DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-8, and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP2005231600A, of record).
With respect to claim 1, Hashimoto teaches a tire comprising: a tread portion having a tread surface and provided with a circumferential groove extending continuously in the tire circumferential direction (groove 2, P0025, Fig. 1), the circumferential groove (Fig. 1, P0025), wherein the groove bottom is provided with groove bottom raised portions protruding radially outwardly from a groove bottom reference plane which is defined by a plane being parallel to the tread surface and positioned at a deepest position of the circumferential groove (uneven portions 4, Figs. 1-5), the groove bottom raised portions include a first groove bottom raised portion located on a first side in a width direction of the circumferential groove (leftmost layer 41, Fig. 1, P0027), and a second groove bottom raised portion located on a second side in the width direction of the circumferential groove (rightmost layer 42, Fig. 1, P0027), and each of the first groove bottom raised portion and the second groove bottom raised portion comprises a plurality of repeating units each comprising a first bottom surface extending substantially in the tire radial direction (shown in Figs. 1-4, shorter portion of protrusions 4 in the circumferential direction), and a second bottom surface inclined with respect to the tire radial direction at a larger angle than the first bottom surface (shown in Figs. 1-4, longer portion of protrusions 4 in the circumferential direction), and the direction of the inclination of the second bottom surface of the first groove bottom raised portion is opposite to the direction of the inclination of the second bottom surface of the second groove bottom raised portion (Fig. 1, layer 41 vs. layer 42, P0028-P0029).
	With respect to claim 3, Hashimoto further teaches wherein the first bottom surfaces of the first groove bottom raised portion are respectively disposed at different positions in the tire circumferential direction from the first bottom surfaces of the second (Fig. 2, lines denoting highest points of protrusions 41 and 42 show that the positions of the first bottom groove surfaces are different).
	With respect to claims 4 and 6, Hashimoto further teaches wherein the radial height of each of the first bottom surfaces from said groove bottom reference plane is not less than 1 mm (P0020-P0021, up to 2mm height).
	With respect to claim 7, Hashimoto further teaches wherein the radial height of each of the first bottom surfaces from the groove bottom reference plane is not less than 3% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction (P0020-P0021, up to 2mm in height, each protrusion 4 has a length of 0.5 to 5mm, radial height is up 40% at 2mm height and 5mm length for example).
	With respect to claims 8, 10, and 11, Hashimoto further teaches wherein the pair of groove walls are a first groove wall positioned on the first side and a second groove wall positioned on the second side (Fig. 1), and at least one of the first groove wall and the second groove wall is provided with a groove wall protruding portion protruding inward of the circumferential groove from a groove wall reference plane defined by a plane being parallel to the tire circumferential direction (Fig. 1, also labeled as protrusions 4, layers 41 and 42) and positioned at a widest position of the groove width of the circumferential groove (groove width appears constant so all positions are at this widest width), and the groove wall protruding portion comprises a plurality of repeating units each comprising a first wall surface extending in the tire widthwise direction (shorter portion in circumferential direction of each protrusion 4), and a (longer portion in circumferential direction of each protrusion 4).
	With respect to claim 12, Hashimoto further teaches wherein each of the first groove wall and the second groove wall is provided with the groove wall protruding portion (shown in Fig. 1), and in the top view of the circumferential groove, the second wall surfaces of the first groove wall are substantially parallel to the second wall surfaces of the second groove wall (shown in Fig. 1 from a non top view, protrusions 4 on left groove wall at the top of the groove wall have second wall surface inclined in a first direction while protrusions 4 at the top of the right groove wall have the same second surfaces inclined in the opposite direction and as a result are parallel surfaces to each other). 
	With respect to claim 13, Hashimoto further teaches wherein the first wall surfaces are disposed at the same positions in the tire circumferential direction as the first bottom surfaces (shown in Fig. 1, topmost left groove wall protrusions 4 have first wall surfaces disposed at the same position as the first bottom surfaces of leftmost groove bottom protrusions 4).
	With respect to claims 14-16, Hashimoto further teaches wherein the protruding amount in the tire widthwise direction of each of the first wall surfaces from the groove wall reference plane is not less than 1 mm (P0020-P0021, up to 2mm height).
	With respect to claims 17-19, Hashimoto further teaches wherein the protruding amount in the tire widthwise direction of each of the first wall surfaces from the groove (P0020-P0021, up to 2mm in height, each protrusion 4 has a length of 0.5 to 5mm, radial height is up 40% at 2mm height and 5mm length for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2005231600A, of record).as applied to claim 1 above.
With respect to claim 2, Hashimoto fails to teach wherein the first bottom surfaces of the first groove bottom raised portion are respectively disposed at the same positions in the tire circumferential direction as the first bottom surfaces of the second groove bottom raised portion, teaching them being disposed alternatively (Fig. 1). in Figs. 12-1 to 12-3 wherein the first bottom surfaces of layers 41'' and 42'' are disposed at the same positions (the position where the groove bottom surface is substantially extending in the tire radial direction). It would have been obvious to one of ordinary skill in the art to modify the tire as taught by Hashimoto by substituting the angular protrusions for these wavy ones in order to form a larger water flow speed in order to improve wet performance (P0049, P0001). 
	With respect to claim 5, Hashimoto further teaches wherein the radial height of each of the first bottom surfaces from said groove bottom reference plane is not less than 1 mm (P0020-P0021, up to 2mm height).
	With respect to claim 9, Hashimoto further teaches wherein the pair of groove walls are a first groove wall positioned on the first side and a second groove wall positioned on the second side (Fig. 1), and at least one of the first groove wall and the second groove wall is provided with a groove wall protruding portion protruding inward of the circumferential groove from a groove wall reference plane defined by a plane being parallel to the tire circumferential direction (Fig. 1, also labeled as protrusions 4, layers 41 and 42) and positioned at a widest position of the groove width of the circumferential groove (groove width appears constant so all positions are at this widest width), and the groove wall protruding portion comprises a plurality of repeating units each comprising a first wall surface extending in the tire widthwise direction (shorter portion in circumferential direction of each protrusion 4), and a second wall surface inclined with respect to the tire widthwise direction at a larger angle than (longer portion in circumferential direction of each protrusion 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741